On June 7, 1918, Morris Verschleiser, the claimant, was employed by Joseph Stern Son, Inc., at its abattoir in the city of New York on the eighth floor, known as the killing floor. It appears that after each animal is killed, it is the practice to cut it open and immediately disembowel it, separating the various portions. It was the duty of the claimant, who was known as a "trucker" or "lugger," to gather the bellies on his truck and truck them to a hole or chute down which he threw them to the seventh floor.
At the time in question the claimant was standing beside his truck waiting for the "belly" of an animal being cut up by one Mandelheim. Also waiting in line, apparently, for other portions of viscera was another trucker, Dudler.
One Louis E. Baxter, who at the time was commissioned as a veterinary inspector of the United States government, was stationed at the slaughter house and in charge of the entire building so far as government inspection was concerned. While the claimant was waiting to have his truck loaded, some one — and the industrial commission has found — a fellow-employee of claimant, dropped a piece of flesh about two feet long around the neck of claimant. There is some testimony that this may have been done by the veterinary. The claimant resented the insult and assault upon him, and, in his excitement, believing the attack to have been made by Dudler, went over to him and struck him several times with the piece of flesh and then threw it down. Dudler, thereupon, kicked the *Page 195 
claimant, causing the injuries complained of. Dudler's hands were occupied so he used his feet.
The state industrial commission did not find as to who began the assault upon claimant and, in his opinion, Commissioner Lyon states: "Under the circumstances here disclosed, I do not think it necessary to determine who began the melee. Certainly the claimant did not begin it." It appears that prior to this pieces of fat were thrown at the claimant by Dudler and others. The claimant testified that Dudler used to pick at and aggravate him and he told him to let him alone. About twenty minutes before the claimant received his injury, Dudler, he says, ran his truck into the one claimant was pushing, and he, claimant, says that when he felt the pieces of flesh on his neck, he exclaimed, "why don't you let me work," and threw the pieces of flesh down; that Dudler was standing next to him and then kicked him.
The industrial commission claims that this case falls withinMatter of Carbone v. Loft (174 App. Div. 901; affd., 219 N.Y. 579) and Matter of Heitz v. Ruppert (218 N.Y. 148). The order of reversal by the Appellate Division, third department, is based upon Matter of Stillwagon v. Callan Brothers (183 App. Div. 141; affd., 224 N.Y. 714); Griffin v. Roberson  Son
(176 App. Div. 6) and Matter of DeFilippis v. Falkenberg (170 App. Div. 153; affd., 219 N.Y. 581). This reversal was by a divided court.
In Matter of Carbone v. Loft (174 App. Div. 901; affd.,219 N.Y. 579) claimant became engaged in an exchange of insulting language with a fellow-employee who about three-quarters of an hour later violently attacked claimant with the resulting injuries for which recovery was demanded. The recovery was allowed.
In Matter of Heitz v. Ruppert (218 N.Y. 148) the facts were that a driver brought his horses into the employer's stable, where a fellow-workman and he unharnessed them and proceeded to wash them off with a hose. The driver, claimant, told the fellow-workman he was using too much *Page 196 
water on the horses and then the fellow-workman intentionally sprinkled water on the claimant. The claimant having temporarily left the stable yard was returning to his work when he met the fellow-workman. The claimant touched him on the shoulder, saying "Don't do that again," whereupon the fellow-workman slapped the claimant on the shoulder and as the claimant turned around the man's finger stuck in claimant's eye causing severe injury. This court held this injury was accidental and within the meaning of the statute. It was sudden and unlooked for and the purpose of the act is to insure the workman at the expense of the employer against personal injuries, not expected or designed by the workman himself, provided such injuries arise out of and in the course of employment. The opinion, however, was careful to say that it was an obligation of claimant's employment to take care of the horses which he drove and to see that they were not injured by injudicious wetting or otherwise by his fellow-workmen — that in the course of their employment while the two men were at work a quarrel or argument arose over the wetting of the horses and personal injury grew out of the physical contact resulting from the quarrel and that, therefore, the accident grew out of and in the course of employment.
In Matter of Stillwagon v. Callan (183 App. Div. 141; affd., 224 N.Y. 714) the injury was the result of an assault initiated by the deceased, Stillwagon, and he could not be the beneficiary of his own wrongful act when that act was not committed in aid of or in the scope of his work.
Griffin v. Roberson (176 App. Div. 6) was another case where the claimant initiated the assault which resulted in his own injury and death. In that case the court well stated the distinction between this line of cases and the cases of Matterof Carbone v. Loft and Matter of Heitz v. Ruppert. "It has has been held in different cases that when a servant in the course of his employment is assaulted by another he may sometimes be entitled to compensation. *Page 197 
Such was the case of Carbone v. Loft, decided without opinion by this court. * * * This is on the theory that the injured servant is protecting his master's property or promoting his master's interest, or that the assault on him was in some way incidental to the duty which he owed his master." (p. 7.)
In Matter of DeFilippis v. Falkenberg (170 App. Div. 153; affd., 219 N.Y. 581) the injury did not happen in the course of the employment. It did not happen in the workroom of the employer, but in an adjoining toilet for the convenience of the work people. It was not due to any unsafe conditions of the toilet maintained by the employer, but solely to the personal act of a fellow-servant. A pair of scissors was thrust through a partition, striking claimant in the eye.
In the instant case the claimant was not the aggressor, but was attending to his master's business on his master's premises at the time of the assault. He was waiting to "lug" away viscera and while waiting there for his master's benefit and in the work for which he was employed was assaulted. In his excitement he defended himself by a counter attack upon, as it seems, another employee, with the resulting injury to himself. He did not initiate the "melee" but was desirous only of transacting his master's business in peace. This fellow-employee had previously, he claimed, interfered with his working. The industrial commission has found that claimant was engaged in the regular course of his employment when he was kicked. This is a finding of fact. The claimant was thrown on the defensive, striking Dudler with the piece of flesh, who kicked him. If claimant was right in assuming that Dudler was his assailant, his striking back would have been the natural result of the act, and it might then well be said that claimant was within the act.
The Workmen's Compensation Law should be construed broadly. Compensation under it does not depend on any *Page 198 
fault of the master or any negligence of the servant. The law was enacted to do away with the defenses which had governed the law of master and servant. The question in each case arising under the Workmen's Compensation Law is, "Was the injury received while engaged in the master's business?" If the servant had left his employment and was willfully pursuing designs of his own he would not be entitled to compensation. The man who initiates an assault is doing a willful thing, but this cannot be said of the man who, surprised by physical assault or insult, reacts and in self-protection strikes another. His act is as involuntary as that of closing the eye to avoid dust, the same action and reaction which the law recognizes in its definition of manslaughter.
Danger of employment in modern business comes from the gathering together of great and dangerous machines. There is a line of cases which hold that if an employer continues to employ a man of dangerous temper after he has become aware of the same and he inflicts injury on a fellow-workman, the workman will be entitled to recovery under the Compensation Act. This, however, is a retrogression to the old master and servant law and clearly against the intent of the Workmen's Compensation Law which does not look for fault, but merely insures workmen in certain employments.
In the instant case the injury was the result of provocation and passion engendered between employees in the course of their employment on the premises of the employer while engaged in their daily work. (M'Intyre v. Rodger  Co., 41 Scot. L. Rep. 107;Pekin Cooperage Co. v. Industrial Commission, 285 Ill. 31.)
Under the circumstances of the instant case a workman at work for his master who sustains injury because of his environment is entitled to recover. This right to recover is not nullified by the fact that his injury is augmented by natural human reactions to the danger or injury threatened or done. *Page 199 
The purpose of the Compensation Act was to benefit certain workmen otherwise without legal recovery. Under its provisions they may receive compensation independent of the fault of the employer at common law or other statutes.
As Judge POUND said in Matter of Heitz v. Ruppert (218 N.Y. 148,154), speaking of the effect and purpose of the Compensation Act: "The law has been and should be construed fairly, indeed liberally, in favor of the employee. Against its justness or economic soundness nothing can be said."
It may seem harsh and arbitrary to impose liability upon a master for an assault committed by a workman upon a co-workman, but the purpose and intent of the statute is to fix an arbitrary liability in the greater public interest involved.
This legislation was to ameliorate a social condition — not to define a situation or fix a liability by an adherence to the old common law. Liability was imposed regardless of fault — vitally different from the rule under the common law. Injury by an employee moved by some cause aside from his regular duties may be considered an inevitable, however undesirable, result — a risk which is incident to the employment of many persons. It is a burden which industry may well bear under this legislation. (Hulley v. Moosbrugger, 87 N.J.L. 103; Thom v. Sinclair,
1917 A.C. 127; Pekin Cooperage Co. v. Industrial Board,277 Ill. 53; Knopp v. American Car  F. Co., 186 Ill. App. 605; 29 Yale Law Journal, 672.)
The claimant is entitled to the benefit of the act.
The order of the Appellate Division should be reversed and the award of the industrial commission affirmed, with costs in this court and Appellate Division.